DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Upon further consideration the restriction requirement presented on 08-31-2022 is withdrawn and claims 1-7 are examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 1 describes a method for applying cold atmospheric plasma treatment to cancer cells in combination with allogeneic CAR-T treatment.  The claim and following claims do not any steps which comprise the claimed method. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (See MPEP 2173.05(q)). It is not clear whether the claim would apply to in-vivo treatment of cells treated with cold atmospheric plasma to create a vaccine or cells treated in-vivo to preferentially ablate cancerous cells in a tumor for example. Therefore one would not be appropriately apprised of the boundaries of the claims. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "said step of infusing" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 2-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terminology CAR-T CD70 therapy is confusing. It is difficult to determine whether the applicant claims a therapy which comprises a CAR-T cell which targets (binds) through its antigen binding domain a CD70 molecule or the CAR- T cell is any CAR-T cell (generic, non-specified targeting) and there is an additional CD70 targeted therapy such as a CD70 directed antibody drug conjugate. This is especially confusing considering the additional limitations of dependent claims 3 and 6 which describe a species of CD70 targeted therapy as a CD70 directed antibody drug conjugate. For purposes of art the claim is interpreted as requiring a CAR-T cell which targets through engagement of its extracellular antigen binding domain a CD70 molecule expressed on the surface of other cells. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 describes that the infusion of the CAR-T cells comprises administering an anti-CD70 ADC to the subject. It is not clear whether this is an additional step, where the administration occurs at a different time or site or the anti-CD70 is administered together in the same infusion cocktail as the CAR-T cells. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al (US20160138006A), and further in view of Law et al (US20120288512A1) and Wang et al (WO 2016093878A1).  
	The claims 4-6 claim a method of treating renal cell carcinoma in a patient through surgical removal of a renal cell carcinoma, treating margins of the surgical area with cold atmospheric plasma and infusing allogeneic CAR-T cells directed to CD70 antigen into a subject. Claim 6 additionally describes that an antibody drug conjugate directed to CD70 is “administered” to the subject which is internalized into immune cells that express CD70 thereby exerting a therapeutic effect.  
The disclosure of Canady describes is concerned with “cold atmospheric plasma” and its application to cancer cells. The disclosure of Canady describes that cold atmospheric pressure plasma differentially affects cancer cells including carcinoma cells when compared to the effect on normal cells (0014). In one respect the treatment of carcinoma cells induces transient 2-fold G2/M arrest in cell cycle progression. The effects of cold atmospheric plasma have been described as mediated by the creation of various chemically reactive oxygen species including ozone, hydrogen peroxide and elemental oxygen. The disclosure of Canady describes that the cold plasma represents a promising new adjunct for cancer therapy to selectively kill cancerous cells and offers a potential to mitigate metastatic disease and incomplete tumor ablation (0015). The disclosure also generally describes that the utilization of cold atmospheric plasma surgery protocols in contrast to laser surgery protocols which may lead to non-specific normal cellular damage (0013). Considering the disclosure of Canady it would be obvious therefore to treat a renal cell carcinoma solid tumor through initial debulking procedure of surgical excision. One would then treat the surgical margins with CAP for preferential killing of any cellular level tumor cells remaining in the margins of the tumor while preserving any normal tissues involved. 
In regards to the treatment of subject with a CAR-T cell directed to the CD70 antigen, Wang describes CD70 directed chimeric antigen receptor T cells (abstract, 0004, throughout). The disclosure describes that renal cell carcinoma (RCC), glioblastoma and a number of NHL have a poor prognosis (0003).  Wang presents data from CD70 tumor bearing mice which indicates that CD70 directed CAR-T therapy is capable of reducing tumor volume in said mice through CD70+ tumor cell destruction (fig 1, for example). As such the disclosure of Wang describes that the CD70 molecule is expressed on renal carcinoma cells (RCC) (0083) and restricted in expression outside of these cell types (0021). Thus the CD70 directed CAR-T cells of the invention are described as selectively targeting cancer expressing the antigen while essentially sparing a wide variety of normal tissue which do not express the antigen, an important characteristic to consider in any CAR-T therapy. Importantly the disclosure of Wang additionally teaches that the CAR-T therapy of the invention may be combined with other pharmaceutically active agents or drugs (0070). More than one route of administration may be utilized for administration of the CAR material (0072).  Thus considering the disclosure of Canady which makes obvious the treatment of cancer margins of a excised renal cell carcinoma with cold plasma at atmospheric pressure, and the disclosure of Wang which further describes the treatment of renal cell carcinoma with CAR-T cells which target the CD70 antigen it would be obvious to combine such a treatment protocol for the purposes of further depleting any renal cell carcinoma cells in the subject which may escape surgical resection or cold atmospheric plasma treatment.  
With respect to the claim 6 for instance and the requirement that the administration of the CAR molecule include an administration of a CD70 directed antibody drug conjugate, the reference of Law et al concerns antibody directed to the CD70 molecule conjugated to cytotoxic immunosuppressive or other therapeutic agents (abstract). In concordance with the teaching of Wang the disclosure of Law describes that ADC conjugate of the invention may be utilized for the purposes of targeting and killing CD70 expressing cells (0028, 0051, 0060-0062, 0065) such as renal cell carcinoma. The antibody drug conjugates of the invention are disclosed which are internalized by cells expressing the CD70 molecule, accumulating in said cell and exerting the drug therapeutic effect as cytotoxicity for example (0139). The disclosure of Law describes additionally that the CD70 antigen is also present on select cells of the immune system including germinal center B cells and T cells and other immune cells (0007-0012).  One would therefore in combination (Law 0151) with the disclosure of Canady and Wang additionally administer a CD70 ADC conjugate to a subject with renal cell carcinoma for the purposes of additionally depleting any CD70 bearing renal carcinoma cells that may escape the cold atmospheric plasma treatments, or escaped (metastasized) from the primary tumor site before the surgery was performed or during the surgery itself. A synergistic treatment effect would thus be achieved. As a spurious side effect (latent feature) of the treatment protocol thus presented, immune cells which express the CD70 antigen would also bind and internalize the ADC of the invention, wherein the drug would exert its therapeutic effect. 
With regards to the claims 7 and 1-3 the arguments applied to claims 4-6 substantially apply to these instant claims as directed to the broader genus opposed to the renal cell carcinoma only. 
Conclusion
Summary: No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644